NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



SCHOOL BOARD OF POLK COUNTY,               )
                                           )
             Appellant,                    )
                                           )
v.                                         )   Case No. 2D17-733
                                           )
STATE BOARD OF EDUCATION,                  )
DEPARTMENT OF EDUCATION,                   )
STATE OF FLORIDA,                          )
                                           )
             Appellee.                     )
                                           )

Opinion filed February 9, 2018.

Appeal from the School Board of Polk
County, Florida.

W. A. Crawford of Boswell & Dunlap, LLP,
Bartow, for Appellant.

Matthew H. Mears, General Counsel,
Tallahassee, and David L. Jordon, Assistant
General Counsel, Tallahassee; and James
L. Richmond, Assistant General Counsel, of
Department of Education, Tallahassee
(substituted for counsel of record), for
Appellee.


PER CURIAM.

             Affirmed.


LaROSE, C.J., and SLEET and BADALAMENTI, JJ., Concur.